        Case: 3:21-cv-00268-jdp Document #: 19 Filed: 09/09/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 WISCONSIN MASONS’ HEALTH CARE FUND,
 WISCONSIN MASONS’ PENSION FUND,
 WISCONSIN MASONS’ JOINT APPRENTICESHIP
 AND TRAINING FUND, and JAMES VICK (in his
 capacity as Trustee), BRICKLAYERS & TROWEL
 TRADES INTERNATIONAL PENSION FUND,
 INTERNATIONAL MASONRY INSTITUTE,
 INTERNATIONAL UNION OF BRICKLAYERS
                                                                          ORDER
 AND ALLIED CRAFTWORKERS,
 BRICKLAYERS AND ALLIED CRAFTWORKERS
                                                                       21-cv-268-jdp
 DISTRICT COUNCIL OF WISCONSIN,

                              Plaintiffs,
        v.

 ICONIC FINISHES, LLC,

                              Defendant.


       The court held a telephonic hearing on plaintiffs’ motion for default judgment. Plaintiffs

appeared by counsel, Alexander Sterling. Defendant did not appear. The court had no

objections to plaintiffs’ requests for costs and attorney fees, but the court denied the motion

for default judgment, Dkt. 8, for three reasons.

       First, there were discrepancies between the amounts cited in the affidavits and the

amounts in the exhibits, and plaintiffs didn’t explain the discrepancies. See, e.g., Dkt. 11 and

Dkt. 11-1. Second, plaintiffs acknowledged that the amounts listed in the audit sheet were

outdated because defendant continued making payments after the audit, and they cited new

claimed amounts in their affidavits. See Dkt. 12; Dkt. 13; Dkt. 14. But plaintiffs didn’t explain

how they calculated the new claimed amounts, making it impossible for the court to confirm

their accuracy. Third, some of the numbers in plaintiffs’ affidavits didn’t match the numbers
        Case: 3:21-cv-00268-jdp Document #: 19 Filed: 09/09/21 Page 2 of 3




in the proposed judgment. For example, Dara Sievert’s affidavit, Dkt. 12, claims $447.49 in

unpaid working dues while the judgment claims $488.99, again without explaining the

discrepancy.

       The court will give plaintiffs an opportunity to file a new motion for a default judgment.

In addition to addressing each of the issues above, plaintiffs should file a document with the

court that clearly explains how they determined the numbers in the proposed judgment.

Plaintiffs should provide enough detail so that the court can understand where the numbers in

the proposed judgment came from and how they were calculated.

       This is not the first time that motions for default judgments from the Previant Law Firm

have included basic problems that have prevented the court from determining the accuracy of

the claimed damages. See, e.g. Wisconsin Laborers Pension Fund v. R.L. Davis Contracting Service,

No. 19-cv-400, Dkt. 46. The court expects counsel to take greater care in preparing future

motions. If they fail to do so, the court will consider denying those motions without leave to

refile them.



                                            ORDER

       IT IS ORDERED that plaintiffs’ motion for a default judgment, Dkt. 8, is DENIED

without prejudice. Plaintiffs may have until September 22, 2021, to file a renewed motion that




                                               2
        Case: 3:21-cv-00268-jdp Document #: 19 Filed: 09/09/21 Page 3 of 3




addresses the deficiencies identified in this order. If plaintiffs fail to respond by that date, the

court will dismiss the case for failure to prosecute.

       Entered 9th day of September, 2021.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                 3
